DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 2, 14 have been cancelled.
Claims 1, 3-13, and 15-20 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference (WAN et al.  (CN 108303721 A: hereinafter: “WAN”)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WAN et al.  (CN 108303721 A: hereinafter: “WAN”).

         Consider claim 1:
                  WAN teaches a system (See WAN, e.g., “…when the vehicle is driving on the sheltering traffic environment, GPS module locating precision of the vehicle lower than the preset positioning precision…starts the camera module and laser module using the camera module collects road environment image for initial positioning of the vehicle from the pre-stored map in determining a local map corresponding to the initial positioning result…” of Abstract, ¶ [0011]-¶ [0020], ¶ [0026]-¶ [0034], ¶ [0038]-¶ [0044], ¶ [0061]-¶ [0064], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205) comprising: one or more computer processors (e.g., “…the vehicle running process…the controller module…” of Fig. 1 elements 11-15); and one or more non-transitory media storing instructions which, when executed by the one or more computer processors, cause performance of operations (e.g., “…the vehicle running process…the controller module…” of Fig. 1 elements 11-15) comprising: receiving first localization data of a vehicle and second localization data of the vehicle, wherein the first localization data is associated with a first source and the second localization data is associated with a second source (See WAN, e.g., “…GPS module 11 set on the vehicle and used for obtaining the latitude and longitude information of the vehicle from the satellite system…Artificial road sign is a marker for positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0064], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); determining whether the first localization data and the second localization data satisfy an accuracy criterion based on a difference between the first localization data and the second localization data (See WAN, e.g., “…controller module 13 connected with the GPS module 11, IMU module 12, camera module 14 and laser module 15, the controller module 13 when determining that the GPS module 11 of the vehicle positioning accuracy is lower than the preset positioning precision, starting camera module 14 and laser module 15, the camera module 14 collects road environment in the image, the target area extracting and artificial road sign recognition, for initial positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); in accordance with a determination that the first localization data and the second localization data do not satisfy the accuracy criterion (See WAN, e.g., “…when determining that the GPS module 11 of the vehicle positioning accuracy is lower than the preset positioning precision…extracting and artificial road sign recognition, for initial positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205): detecting one or more predefined features of an environment surrounding the vehicle (See WAN, e.g., “…identifying the artificial landmark from the target area, and obtaining the image coordinates in the road environment image of the artificial landmark…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); and providing an estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See WAN, e.g., “…determining the artificial landmark image coordinates in the image, it can determine the geometrical relation of the artificial road and vehicle…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205). 


         Consider claim 3:
                   WAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, WAN teaches wherein providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle includes providing the estimated location of the vehicle without using GPS signals (See WAN, e.g., “…determining the artificial landmark image coordinates in the image, it can determine the geometrical relation of the artificial road and vehicle…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 4:
                   WAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, WAN teaches wherein receiving the first localization data and the second localization data includes: detecting a landmark in the environment surrounding the vehicle (See WAN, e.g., “…identifying the artificial landmark from the target area, and obtaining the image coordinates in the road environment image of the artificial landmark…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); and determining a location of the landmark (See WAN, e.g., “…determining the artificial landmark image coordinates…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205), wherein providing the estimated location of the vehicle based at least in part on the first localization data includes providing the estimated location of the vehicle based at least in part on the location of the landmark (See WAN, e.g., “…determining the artificial landmark image coordinates in the image, it can determine the geometrical relation of the artificial road and vehicle…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 5:
                   WAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, WAN teaches wherein the accuracy criterion is not satisfied when the first localization data indicates the vehicle is on a roadway with repeating features (See WAN, e.g., “…identifying the artificial landmark from the target area, and obtaining the image coordinates in the road environment image of the artificial landmark…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 6:
                   WAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, WAN teaches wherein the one or more predefined features include a textural pattern of a roadway surface (See WAN, e.g., “…3D point cloud data of the surrounding environment of the vehicle scanned by the laser module to analyze and process, obtaining the environment corner point characteristic parameter data, and using the environment corner point characteristic parameter data for three-dimensional map reconstruction…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

         Consider claim 7:
                   WAN teaches everything claimed as implemented above in the rejection of claim 6. In addition, WAN teaches wherein the instructions cause performance of operations comprising: detecting the textural pattern of the roadway surface using a high-frequency radar device (See WAN, e.g., “…3D point cloud data of the surrounding environment of the vehicle scanned by the laser module to analyze and process, obtaining the environment corner point characteristic parameter data, and using the environment corner point characteristic parameter data for three-dimensional map reconstruction…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 8:
                   WAN teaches everything claimed as implemented above in the rejection of claim 6. In addition, WAN teaches wherein the textural pattern of the roadway surface includes predetermined patterns engraved into the roadway surface (See WAN, e.g., “…3D point cloud data of the surrounding environment of the vehicle scanned by the laser module to analyze and process, obtaining the environment corner point characteristic parameter data, and using the environment corner point characteristic parameter data for three-dimensional map reconstruction…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 9:
                   WAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, WAN teaches wherein the one or more predefined features include predefined location markers positioned along a roadway (See WAN, e.g., “…identifying the artificial landmark from the target area, and obtaining the image coordinates in the road environment image of the artificial landmark…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

         Consider claim 10:
                   WAN teaches everything claimed as implemented above in the rejection of claim 9. In addition, WAN teaches wherein a respective predefined location marker identifies a location along the roadway where the respective predefined location marker is positioned (See WAN, e.g., “…when determining that the GPS module 11 of the vehicle positioning accuracy is lower than the preset positioning precision…extracting and artificial road sign recognition, for initial positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 11:
                   WAN teaches everything claimed as implemented above in the rejection of claim 1. In addition, WAN teaches wherein the instructions cause performance of operations comprising: detecting motion of the vehicle, wherein providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See WAN, e.g., “…said controller module is used for pre-set location precision on the location accuracy of the vehicle is lower than a determination that said GPS module, starting the camera module and the laser module, the road environment image acquired from the camera module, use the environment corner point characteristic parameter data for three-dimensional map reconstruction, the reconstruction of three dimensional map and the local map to obtain the actual position information of the vehicle and the heading corner information…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205) includes providing the estimated location of the vehicle based on the detected motion of the vehicle and the one or more predefined features of the environment surrounding the vehicle (See WAN, e.g., “…when the vehicle is running in the tunnel. blocking traffic environment such as flyover of the GPS signal, the GPS module is lower than the preset positioning precision to the positioning accuracy of the vehicle…performing target region extraction and artificial road sign recognition, for initial positioning of the vehicle, to obtain the primary positioning result from the pre-stored map in determining a local map corresponding to the initial positioning result…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 12:
                   WAN teaches everything claimed as implemented above in the rejection of claim 11. In addition, WAN teaches wherein providing the estimated location of the vehicle includes determining, based on the detected motion of the vehicle, a relative location of the vehicle with respect to a structure with a known location (See WAN, e.g., “…when the vehicle is running in the tunnel. blocking traffic environment such as flyover of the GPS signal, the GPS module is lower than the preset positioning precision to the positioning accuracy of the vehicle…performing target region extraction and artificial road sign recognition, for initial positioning of the vehicle, to obtain the primary positioning result from the pre-stored map in determining a local map corresponding to the initial positioning result…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 13:
                   WAN teaches a method (See WAN, e.g., “…when the vehicle is driving on the sheltering traffic environment, GPS module locating precision of the vehicle lower than the preset positioning precision…starts the camera module and laser module using the camera module collects road environment image for initial positioning of the vehicle from the pre-stored map in determining a local map corresponding to the initial positioning result…” of Abstract, ¶ [0011]-¶ [0020], ¶ [0026]-¶ [0034], ¶ [0038]-¶ [0044], ¶ [0061]-¶ [0064], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205), comprising: receiving first localization data of a vehicle and second localization data of the vehicle, wherein the first localization data is associated with a first source and the second localization data is associated with a second source (See WAN, e.g., “…GPS module 11 set on the vehicle and used for obtaining the latitude and longitude information of the vehicle from the satellite system…Artificial road sign is a marker for positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0064], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); determining whether the first received localization data and the second localization data satisfies an accuracy criterion based on a difference between the first localization data and the second localization data (See WAN, e.g., “…controller module 13 connected with the GPS module 11, IMU module 12, camera module 14 and laser module 15, the controller module 13 when determining that the GPS module 11 of the vehicle positioning accuracy is lower than the preset positioning precision, starting camera module 14 and laser module 15, the camera module 14 collects road environment in the image, the target area extracting and artificial road sign recognition, for initial positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); in accordance with a determination that first localization data and the second localization data do not satisfy the accuracy criterion (See WAN, e.g., “…when determining that the GPS module 11 of the vehicle positioning accuracy is lower than the preset positioning precision…extracting and artificial road sign recognition, for initial positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205): detecting one or more predefined features of an environment surrounding the vehicle (See WAN, e.g., “…identifying the artificial landmark from the target area, and obtaining the image coordinates in the road environment image of the artificial landmark…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); and providing an estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See WAN, e.g., “…determining the artificial landmark image coordinates in the image, it can determine the geometrical relation of the artificial road and vehicle…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 15:
                   WAN teaches everything claimed as implemented above in the rejection of claim 13. In addition, WAN  teaches wherein the accuracy criterion is not satisfied when the received localization data indicates the vehicle is on a roadway with repeating features (See WAN, e.g., “…identifying the artificial landmark from the target area, and obtaining the image coordinates in the road environment image of the artificial landmark…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 16:
                   WAN  teaches everything claimed as implemented above in the rejection of claim 13. In addition, WAN teaches wherein the one or more predefined features include a textural pattern of a roadway surface (See WAN, e.g., “…3D point cloud data of the surrounding environment of the vehicle scanned by the laser module to analyze and process, obtaining the environment corner point characteristic parameter data, and using the environment corner point characteristic parameter data for three-dimensional map reconstruction…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).       

          Consider claim 17:
                   WAN  teaches everything claimed as implemented above in the rejection of claim 13. In addition, WAN  teaches wherein the one or more predefined features include predefined location markers positioned along a roadway (See WAN, e.g., “…3D point cloud data of the surrounding environment of the vehicle scanned by the laser module to analyze and process, obtaining the environment corner point characteristic parameter data, and using the environment corner point characteristic parameter data for three-dimensional map reconstruction…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

         Consider claim 18:
                   WAN  teaches everything claimed as implemented above in the rejection of claim 13. In addition, WAN teaches further comprising: detecting motion of the vehicle, wherein providing the estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See WAN, e.g., “…3D point cloud data of the surrounding environment of the vehicle scanned by the laser module to analyze and process, obtaining the environment corner point characteristic parameter data, and using the environment corner point characteristic parameter data for three-dimensional map reconstruction…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205) includes providing the estimated location of the vehicle based on the detected motion of the vehicle and the one or more predefined features of the environment surrounding the vehicle (See WAN, e.g., “…when the vehicle is running in the tunnel. blocking traffic environment such as flyover of the GPS signal, the GPS module is lower than the preset positioning precision to the positioning accuracy of the vehicle…performing target region extraction and artificial road sign recognition, for initial positioning of the vehicle, to obtain the primary positioning result from the pre-stored map in determining a local map corresponding to the initial positioning result…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 19:
                   WAN  teaches everything claimed as implemented above in the rejection of claim 18. In addition, WAN  teaches wherein providing the estimated location of the vehicle includes determining, based on the detected motion of the vehicle, a relative location of the vehicle with respect to a structure with a known location (See WAN, e.g., “…when the vehicle is running in the tunnel. blocking traffic environment such as flyover of the GPS signal, the GPS module is lower than the preset positioning precision to the positioning accuracy of the vehicle…performing target region extraction and artificial road sign recognition, for initial positioning of the vehicle, to obtain the primary positioning result from the pre-stored map in determining a local map corresponding to the initial positioning result…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).

          Consider claim 20:
                   WAN  teaches one or more storage media storing instructions which, when executed by one or more computing devices, cause performance of operations (See WAN, e.g., “…when the vehicle is driving on the sheltering traffic environment, GPS module locating precision of the vehicle lower than the preset positioning precision…starts the camera module and laser module using the camera module collects road environment image for initial positioning of the vehicle from the pre-stored map in determining a local map corresponding to the initial positioning result…” of Abstract, ¶ [0011]-¶ [0020], ¶ [0026]-¶ [0034], ¶ [0038]-¶ [0044], ¶ [0061]-¶ [0064], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205) comprising: receiving first localization data of a vehicle and second localization data of the vehicle, wherein the first localization data is associated with a first source and the second localization data is associated with a second source (See WAN, e.g., “…GPS module 11 set on the vehicle and used for obtaining the latitude and longitude information of the vehicle from the satellite system…Artificial road sign is a marker for positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0064], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); determining whether the first localization data and the second localization data satisfy an accuracy criterion based on a difference between the first localization data and the second localization data (See WAN, e.g., “…controller module 13 connected with the GPS module 11, IMU module 12, camera module 14 and laser module 15, the controller module 13 when determining that the GPS module 11 of the vehicle positioning accuracy is lower than the preset positioning precision, starting camera module 14 and laser module 15, the camera module 14 collects road environment in the image, the target area extracting and artificial road sign recognition, for initial positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); and in accordance with a determination that the first localization data and the second localization data do not satisfy the accuracy criterion (See WAN, e.g., “…when determining that the GPS module 11 of the vehicle positioning accuracy is lower than the preset positioning precision…extracting and artificial road sign recognition, for initial positioning of the vehicle…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205): detecting one or more predefined features of an environment surrounding the vehicle (See WAN, e.g., “…identifying the artificial landmark from the target area, and obtaining the image coordinates in the road environment image of the artificial landmark…” of ¶ [0026]-¶ [0034], ¶ [0057]-¶ [0069], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205); and providing an estimated location of the vehicle based on the one or more predefined features of the environment surrounding the vehicle (See WAN, e.g., “…determining the artificial landmark image coordinates in the image, it can determine the geometrical relation of the artificial road and vehicle…” of ¶ [0074]-¶ [0100], ¶ [0103]-¶ [0114], and Fig. 1 elements 11-15, Fig. 2 steps S101-S108, and Fig. 3 steps S201-S205).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Yan et al. (US Pat. No.: 10,074,020 B2) teaches “Some embodiments of the present disclosure disclose a vehicular lane line data processing method, apparatus, storage medium, and device. The method includes: acquiring at least two consecutive original images of a vehicular lane line and positioning data of the original images; calculating, using a deep neural network model, a pixel confidence; determining an outline of the vehicular lane line and using the outline of the vehicular lane line as a candidate vehicular lane line; calculating a vehicular lane line confidence; filtering the candidate vehicular lane line; recognizing attribute information of the vehicular lane line; and determining map data of the vehicular lane line. The vehicular lane line data can be efficiently and precisely determined, the labor costs in high-precision map production is greatly reduced, and the mass production of high-precision maps can be achieved.”

          Fasola et al. (US Pub. No.: 2017/0015317 A1) teaches “A method for image-based vehicle localization includes measuring, at a vehicle, a position and a heading of the vehicle; capturing, at an image capture system of the vehicle, road surface image data of a road surface; processing the road surface image data to correct for distortion in the road surface image data due to pitch and roll of the vehicle; performing feature detection on the processed road surface image data to detect lane markers on the road surface; generating a local map based on the detected lane markers; wherein generating the local map comprises identifying a lane demarcated by the detected lane markers; and controlling the vehicle according to the local map..”

         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667